DETAILED ACTION

This action is in communication: Preliminary Amendment filed May 3, 2022.

Claims 2-25 are pending in this case.  Claim 1 has been newly cancelled.  Claims 2-25 have been newly added.  This action is made Non-Final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on July 6, 2022 was filed after the mailing date of the application on February 28, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 5-11, 13-19, and 21-25 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 10, 12, 13, 17, 19, 21, 22, and 26 of U.S. Patent No. 11,263,991. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the tables below.

Present Application #17/682,916  
2
3
5
6
7
8
9
10
11
13
U.S. Patent #11,263,991  
10
17
17
10
10
12
13
19
26
26


Present Application #17/682,916  
14
15
16
17
18
19
21
22
23
24
25
U.S. Patent #11,263,991  
19
19
21
22
19
26
26
19
19
21
22


Present Application #17/682,916  Claim 2
U.S. Patent #11,263,991  Claim 10
A source device comprising:
A content display system, comprising:
a stream source;
a display source;

a display panel; and
a link layer;
(part of the limitation below)
a physical layer;
(part of the limitation below)
a main link including at least one lane; and 
(part of the limitation below)
a display controller to:
a display source controller to:
obtain, at the link layer, 8-bit pixel data from the stream source, the 8-bit pixel data to represent 8-bit symbol data; 
access display pixel data from the display source;
generate, at the link layer, 32-bit link symbols to increase a link symbol data size from 8 bits to 32 bits, ones of the 32-bit link symbols generated by grouping four 8-bit pixel data into a 32-bit symbol;
change a granularity level of display symbol data from an 83-bit symbol granularity level to a 32-bit DWord granularity level at a fink layer by redefining, at the link layer, a first 8-bit symbol, a second 8-bit symbol, a third 8-bit symbol, and a fourth 8-bit symbol to be represented as a 32-bit symbol, the 8-bit symbols corresponding to the display pixel data;
map the 32-bit link symbols to each of four link layer main link lanes; and
divide the display symbol data that includes the 32-bit symbol for a number of unidirectional serial data channels;

process, for ones of the unidirectional serial data channels, the display symbol data at the 32-bit DWord granularity level; and
transmit, at the physical layer, the 32-bit link symbols for each of the four link layer main link lanes over the main link to a sink device.
send the display symbol data for the ones of the unidirectional serial data channels over a physical serial link to the display panel.


Claim 2 of the present application differ from claim 10 of the patent application in that claim 2 of the present application is broader in scope than that of claim 10 of the patent application, thus encompasses that of the patent application.

Present Application #17/682,916  Claim 3
U.S. Patent #11,263,991  Claim 17
The source device of claim 2, wherein
The content display system of claim 10, wherein
the display controller is to support a single stream transport (SST) mode, the 32-bit link symbols including a 32-bit control symbol, the 32-bit control symbol including four identical bytes.
the display source controller and the display panel support a single stream (SST) transport mode or a multi-stream (MST) transport mode.


Present Application #17/682,916  Claim 5
U.S. Patent #11,263,991  Claim 17
The source device of claim 2, wherein
The content display system of claim 10, wherein
the display controller supports a multi- stream transport (MST) mode, the 32-bit link symbols combined with an output of a timing generator prior to encryption.
the display source controller and the display panel support a single stream (SST) transport mode or a multi-stream (MST) transport mode.


Present Application #17/682,916  Claim 6
U.S. Patent #11,263,991  Claim 10
The source device of claim 2, wherein
A content display system, comprising:
prior to transmitting the 32-bit link symbols, the display controller is to process, for each of the four link layer main link lanes, the 32-bit link symbols.
… a display source controller to…process, for ones of the unidirectional serial data channels, the display symbol data at the 32-bit DWord granularity level…


Present Application #17/682,916  Claim 7
U.S. Patent #11,263,991  Claim 10
The source device of claim 6, wherein
A content display system, comprising:
the display controller is to process the 32-bit link symbols at a 32-bit granularity level.
… a display source controller to…process, for ones of the unidirectional serial data channels, the display symbol data at the 32-bit DWord granularity level…


Present Application #17/682,916  Claim 8
U.S. Patent #11,263,991  Claim 12
The source device of claim 6, wherein
The content display system of claim 10, wherein
the display controller is to process the 32-bit link symbols, for each of the four main link lanes, by: 
the display source controller is to process the display symbol data for the ones of the unidirectional serial data channels by:

encrypting the display symbol data at the 32-bit DWord granularity level;
encoding the 32-bit link symbols; and
encoding, for the ones of the unidirectional serial data channels, the display symbol data at the 32-bit DWord granularity level; 

scrambling, for the ones of the unidirectional serial data channels, the display symbol data at the 32-bit Word granularity level;
performing forward error correction (FEC) and two-way interleaving the 32-bit link symbols.
performing forward error correction (FEC) and two-way interleaving, for the ones of the unidirectional serial data channels, the display symbol data at the 32-bit DWord granularity level; 

pre-coding, for the ones of the unidirectional serial data channels, the display symbol data at the 32-bit DWord granularity level; and 

performing a parallel to serial (P-S) conversion, for the ones of the unidirectional serial data channels, the display symbol data at the 32-bit DWord granularity level.


Present Application #17/682,916  Claim 9
U.S. Patent #11,263,991  Claim 13
The source device of claim 2, wherein
The content display system of claim 10, wherein
the display controller is to transmit a transfer unit (TU) that includes the 32-bit link symbols for each of the four link layer main link lanes over the main link, the TU including 64 32-bit link symbols.
the display source controller is to: send a transfer unit (TU) that includes the display symbol data for the ones of the unidirectional serial data channels to the display panel over the physical serial link, the TU to include 32 to 64 32-bit symbols.


Present Application #17/682,916  Claim 10
U.S. Patent #11,263,991  Claim 19
At least one non-transitory computer readable storage medium comprising instructions that, when executed, cause a machine to at least:
A method of making a content display system, the method comprising:

providing a display source; providing a display panel that is communicatively coupled to the display source; providing a display source controller that is communicatively coupled to the display source and the display panel; configuring the display source controller to at least: 
obtain, at the link layer, 8-bit pixel data from obtain, at a link layer, 8-bit pixel data from a stream source, the 8-bit pixel data to represent 8-bit symbol data, the stream source, the 8-bit pixel data to represent 8-bit symbol data; 
access display pixel data from the display source;
generate, at the link layer, 32-bit link symbols to increase a link symbol data size from 8 bits to 32 bits, ones of the 32-bit link symbols generated by steering four 8-bit pixel data into a 32-bit symbol;
change a granularity level of display symbol data from an 8-bit symbol granularity level to a 32-bit DWord granularity level at a link layer by redefining, at the link layer, a first 8-bit symbol, a second 8-bit symbol, a third 8-bit symbol, and a fourth 8-bit symbol to be represented as a 32-bit symbol, the 8-bit symbols corresponding to the display pixel data; 
map the 32-bit link symbols to each of four link layer main link lanes; and
divide the display symbol data that includes the 32-bit symbol for a number of unidirectional serial data channels;

process, for ones of the unidirectional serial data channels, the display symbol data at the 32-bit DWord granularity level; and 
send, at a physical layer, the 32-bit link symbols for each of the four link layer main link lanes over a main link to a display sink.
send the display symbol data for the ones of the unidirectional serial data channels over a physical serial link to the display panel.


Claim 10 of the present application differ from claim 19 of the patent application in that claim 10 of the present application is broader in scope than that of claim 19 of the patent application, thus encompasses that of the patent application.  Additionally, claim 10 of the present application is directed to at least one non-transitory computer readable storage medium comprising instructions that, when executed, cause a machine to perform the method as outlined, where claim 19 of the patent application is directed just to the method as outlined, where computer readable storage mediums are well known, thus would be obvious for incorporating a computer readable storage medium for the intended use noted above.

Present Application #17/682,916  Claim 11
U.S. Patent #11,263,991  Claim 26
The at least one non-transitory computer readable storage medium of claim 10, wherein
The method of claim 19, wherein 
the 32-bit link symbols include a 32-bit control symbol, the 32-bit control symbol including four identical bytes.
the display source controller and the display panel support a single stream (SST) transport mode or a multi-stream (MST) transport mode.


Present Application #17/682,916  Claim 13
U.S. Patent #11,263,991  Claim 26
The at least one non-transitory computer readable storage medium of claim 10, wherein the instructions, when executed, cause the machine to
The method of claim 19, wherein 
combine the 32-bit link symbols with an output of a timing generator prior to encryption of the 32-bit link symbols.
the display source controller and the display panel support a single stream (SST) transport mode or a multi-stream (MST) transport mode.


Present Application #17/682,916  Claim 14
U.S. Patent #11,263,991  Claim 19
The at least one non-transitory computer readable storage medium of claim 10, wherein,
A method of making a content display system, the method comprising:
prior to transmitting the 32-bit link symbols, the instructions, when executed, cause the machine to process, for each of the four main link lanes, the 32-bit link symbols.
…process, for ones of the unidirectional serial data channels, the display symbol data at the 32-bit DWord granularity level…


Present Application #17/682,916  Claim 15
U.S. Patent #11,263,991  Claim 19
The at least one non-transitory computer readable storage medium of claim 14, wherein the instructions, when executed, cause the machine to
A method of making a content display system, the method comprising:
process the 32-bit link symbols at a 32-bit granularity level.
…process, for ones of the unidirectional serial data channels, the display symbol data at the 32-bit DWord granularity level…


Present Application #17/682,916  Claim 16
U.S. Patent #11,263,991  Claim 21
The at least one non-transitory computer readable storage medium of claim 14, wherein the instructions, when executed, cause the machine to
The method of claim 19, further including 
process the 32-bit link symbols, for each of the four main link lanes, by:
configuring the display source controller to: 

encrypt the display symbol data at the 32-bit DWord granularity level; 
encoding the 32-bit link symbols; and
encode, for the ones of the unidirectional serial data channels, the display symbol data at the 32-bit DWord granularity level; 

scramble, for the ones of the unidirectional serial data channels, the display symbol data at the 32-bit DWord granularity level; 
performing forward error correction (FEC) and two-way interleaving the 32-bit link symbols.
perform forward error correction (FEC) and two-way interleaving, for the ones of the unidirectional serial data channels, the display symbol data at the 32-bit DWord granularity level;

pre-code, for the ones of the unidirectional serial data channels, the display symbol data at the 32-bit Word granularity level; and 

perform a parallel to serial (P-S) conversion, for the ones of the unidirectional serial data channels, the display symbol data at the 32-bit DWord granularity level.


Present Application #17/682,916  Claim 17
U.S. Patent #11,263,991  Claim 22
The at least one non-transitory computer readable storage medium of claim 10, wherein the instructions, when executed, cause the machine to
The method of claim 19, further including configuring the display source controller to: 
transmit a transfer unit (TU) that includes the 32-bit link symbols for each of the four link layer main link lanes over the main link, the TU including 64 32-bit link symbols.
send a transfer unit (TU) that includes the display symbol data for the ones of the unidirectional serial data channels to the display panel over the physical serial link, the TU to include 32 to 64 32-bit symbols.


Present Application #17/682,916  Claim 18
U.S. Patent #11,263,991  Claim 19
A method comprising:
A method of making a content display system, the method comprising:

providing a display source; providing a display panel that is communicatively coupled to the display source; providing a display source controller that is communicatively coupled to the display source and the display panel; configuring the display source controller to at least: 
obtaining, by executing an instruction with at least one processor, 8-bit pixel data at a link layer, the 8-bit pixel data from a stream source, the 8-bit pixel data to represent 8-bit symbol data;
access display pixel data from the display source;
generating, by executing an instruction with the least one processor, 32-bit link symbols at the link layer to increase a link symbol data size from 8 bits to 32 bits, ones of the 32-bit link symbols generated by steering four 8-bit pixel data into a 32-bit symbol;
change a granularity level of display symbol data from an 8-bit symbol granularity level to a 32-bit DWord granularity level at a link layer by redefining, at the link layer, a first 8-bit symbol, a second 8-bit symbol, a third 8-bit symbol, and a fourth 8-bit symbol to be represented as a 32-bit symbol, the 8-bit symbols corresponding to the display pixel data; 
mapping, by executing an instruction with the at least one processor, the 32-bit link symbols to each of four link layer main link lanes; and
divide the display symbol data that includes the 32-bit symbol for a number of unidirectional serial data channels;

process, for ones of the unidirectional serial data channels, the display symbol data at the 32-bit DWord granularity level; and 
transmitting, by executing an instruction with the at least one processor, at a physical layer, the 32-bit link symbols for each of the four link layer main link lanes over a main link to a sink device.
send the display symbol data for the ones of the unidirectional serial data channels over a physical serial link to the display panel.


Claim 18 of the present application differ from claim 19 of the patent application in that claim 18 of the present application is broader in scope than that of claim 19 of the patent application, thus encompasses that of the patent application.

Present Application #17/682,916  Claim 19
U.S. Patent #11,263,991  Claim 26
The method of claim 18, wherein
The method of claim 19, wherein 
the sink device includes a single stream, the 32-bit link symbols including a 32-bit control symbol, the 32-bit control symbol including four identical bytes.
the display source controller and the display panel support a single stream (SST) transport mode or a multi-stream (MST) transport mode.


Present Application #17/682,916  Claim 21
U.S. Patent #11,263,991  Claim 26
The method of claim 18, wherein
The method of claim 19, wherein 
the sink device includes multiple streams, the method further including combining the 32-bit link symbols with an output of a timing generator prior to encryption.
the display source controller and the display panel support a single stream (SST) transport mode or a multi-stream (MST) transport mode.


Present Application #17/682,916  Claim 22
U.S. Patent #11,263,991  Claim 19
The method of claim 18, further including
A method of making a content display system, the method comprising:
prior to transmitting the 32-bit link symbols, processing the 32-bit link symbols for each of the four main link lanes.
…process, for ones of the unidirectional serial data channels, the display symbol data at the 32-bit DWord granularity level…


Present Application #17/682,916  Claim 23
U.S. Patent #11,263,991  Claim 19
The method of claim 22, wherein
A method of making a content display system, the method comprising:
the 32-bit link symbols are processed at a 32- bit granularity level.
…process, for ones of the unidirectional serial data channels, the display symbol data at the 32-bit DWord granularity level…


Present Application #17/682,916  Claim 24
U.S. Patent #11,263,991  Claim 21
The method of claim 22, wherein
The method of claim 19, further including 
the processing of the 32-bit link symbols for each of the four main link lanes, includes:
configuring the display source controller to: 

encrypt the display symbol data at the 32-bit DWord granularity level; 
encoding the 32-bit link symbols; and
encode, for the ones of the unidirectional serial data channels, the display symbol data at the 32-bit DWord granularity level; 

scramble, for the ones of the unidirectional serial data channels, the display symbol data at the 32-bit DWord granularity level; 
performing forward error correction (FEC) and two-way interleaving the 32-bit link symbols.
perform forward error correction (FEC) and two-way interleaving, for the ones of the unidirectional serial data channels, the display symbol data at the 32-bit DWord granularity level;

pre-code, for the ones of the unidirectional serial data channels, the display symbol data at the 32-bit Word granularity level; and 

perform a parallel to serial (P-S) conversion, for the ones of the unidirectional serial data channels, the display symbol data at the 32-bit DWord granularity level.


Present Application #17/682,916  Claim 25
U.S. Patent #11,263,991  Claim 22
The method of claim 18, wherein
The method of claim 19, further including configuring the display source controller to: 
the transmitting includes transmitting a transfer unit (TU) that includes the 32-bit link symbols for each of the four link layer main link lanes over the main link, the TU including 64 32-bit link symbols.
send a transfer unit (TU) that includes the display symbol data for the ones of the unidirectional serial data channels to the display panel over the physical serial link, the TU to include 32 to 64 32-bit symbols.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2019/0114282).

As to claim 2, Kobayashi et al. disclose a source device (Figure 2A, further illustrated in Figure 2B) comprising: a stream source (e.g. source stream(s) of DisplayPort (DP) source device 205); a link layer (e.g. link layer with HDCP encryption lanes, e.g. lanes 0 thru 3, (of DP transmitter) of DP source device 205); a physical layer (e.g. DP Next-Gen PHY logical Sub-layer with serializer/driver lanes, e.g. lanes 0-3, (of DP transmitter) of DP source device 205); a main link including at least one lane (e.g. Figure 6A further illustrates mapping over a four lane main link; Figure 6B further illustrates mapping over a two lane main link; Figure 6A further illustrates mapping over a one lane main link); and a display controller (DisplayPort (DP) source device 205 with various components combined, further illustrated in Figure 2B) to: obtain, at the link layer (e.g. link layer (of DP transmitter)), 8-bit pixel data from the stream source, the 8-bit pixel data to represent 8-bit symbol data (Figures 2A and 2B illustrate stream source(s) of DP source device 205 to output data to link layer via DSC encoder(s), the data as 8-bit symbols); generate, at the link layer (e.g. link layer with HDCP encryption lanes, e.g. lanes 0 thru 3 (of DP transmitter) of DP source device 205), 32-bit link symbols to increase a link symbol data size from 8 bits to 32 bits, ones of the 32-bit link symbols generated by grouping four 8-bit pixel data into a 32-bit symbol (Figures 2A and 2B illustrate upon receiving 8-bit symbols at link layer, the 8-bit symbols are encrypted in separate lanes, e.g. lanes 0 thru 3, where each lane comprises 8-bit symbols, thus 32-bit symbols total); map the 32-bit link symbols to each of four link layer main link lanes (Figures 2A and 2B illustrate each of the 8-bit symbols from each of HDCP lanes 0 thru 3, totaling 32-bit symbols, are output to DP Next-Gen PHY logical Sub-layer (of DP transmitter) of DP source device 205, where Figure 3 and associated text, e.g. [0029] notes PHY Logical Sub-layer may organize/group four 8-bit symbols, e.g. totaling 32-bit symbols, as a single 32-bit chunk for each time slot, e.g. 8-bit symbols from lanes 0-3 at time slot TS[0] grouped into a single 32-bit chunk in a single lane, e.g. lane 0, 8-bit symbols from lanes 0-3 at time slot TS[1] grouped into a single 32-bit chunk in a single lane, e.g. lane 1, etc., where PHY Logical Sub-layer outputs 32-bit chunks at the different time slots to each of four serializer/driver lanes 0-3, Figure 6A further illustrates mapping each of four main link lanes with 32-bit chunks); and transmit, at the physical layer (DP Next-Gen PHY logical Sub-layer with serializer/driver lanes, e.g. lanes 0-3, (of DP transmitter) of DP source device 205), the 32-bit link symbols for each of the four link layer main link lanes over the main link (e.g. serializer/driver lanes, e.g. lanes 0-3) to a sink device (DP sink device 210, further illustrated in Figure 2C)(Figure 2C illustrates receiving the 32-bit chunks from serializer/driver lanes, e.g. lanes 0-3, at EQ/Deserializer lanes, lanes 0-3).

Kobayashi et al. differ from the invention defined in claim 2 in that Kobayashi et al. do not expressly disclose a “display controller.”  However, as noted above, the display port (DP) source device 205 includes various components for outputting data link symbol data, such as video pixels and audio samples, as well as control link symbol data which may represent synchronization and other link control information to a display port (DP) sink device 210 ([0023]), e.g. a display device, thus the DP source device may be considered to “control” the DP sink device as outlined above, thus considered a “display controller,” and yielding predictable results, without changing the scope of the invention.
 
Claims 10 and 18 are similar in scope to claim 2 above, and are therefore rejected under similar rationale.

As to claims 3, 11, and 19, Kobayashi et al. disclose the display controller is to support a single stream transport (SST) mode, the 32-bit link symbols including a 32-bit control symbol, the 32-bit control symbol including four identical bytes ([0027] notes for a given time slot, DP standard uses the same control link symbol on all four lanes in SST (single stream transport) mode, [0029] notes 32-bit symbol chunk may include all control link symbols). 

As to claims 4, 12, and 20, Kobayashi et al. disclose the 32-bit control symbol is to fill an empty time slot on a link layer main link lane, the 32-bit control symbol including a blank-start, a blank-end, a fill-start, a dummy, or a fill-end ([0048] and [0049] notes fields that may include zero-padded bits that may not be transmitted).

As to claims 5, 13, and 21, Kobayashi et al. disclose the display controller supports a multi- stream transport (MST) mode, the 32-bit link symbols combined with an output of a timing generator prior to encryption ([0027] notes for a given time slot, DP standard combines the control link symbols to represent one of nine control link symbol sequences defined by the DP standard in MST (multi stream transport) mode, [0029] notes 32-bit symbol chunk may include all control link symbols).

As to claims 6, 14, and 22, Kobayashi et al. disclose prior to transmitting the 32-bit link symbols (e.g. transmitting to DP sink device 210), the display controller is to process, for each of the four link layer main link lanes, the 32-bit link symbols (Figure 2B illustrates DP Next-Gen PHY logical Sub-layer with serializer/driver lanes, e.g. lanes 0-3, (of DP transmitter) of DP source device 205 which performs lane shuffling, CDI field insertion, symbol chunk pair swapping, scrambling, and RS encoding as well as serializing/driving).

As to claims 7, 15, and 23, Kobayashi et al. disclose the display controller is to process the 32-bit link symbols at a 32-bit granularity level (Figure 2B illustrates DP Next-Gen PHY logical Sub-layer with serializer/driver lanes, e.g. lanes 0-3, (of DP transmitter) of DP source device 205 which performs lane shuffling, CDI field insertion, symbol chunk pair swapping, scrambling, and RS encoding as well as serializing/driving).

As to claims 8, 16, and 24, Kobayashi et al. disclose the display controller is to process the 32-bit link symbols, for each of the four main link lanes, by: encoding the 32-bit link symbols (Figure 2B illustrates display stream compression (DSC) encoder(s) to perform an optional stream compression, and DP source device 205 to also include a DP NEXT-Gen PHY logical sub-layer further including ANSI8b/10b encoding and RS encoding); and performing forward error correction (FEC) and two-way interleaving the 32-bit link symbols ([0023] notes optional RS FEC elements operate on lanes 0/1 and lanes 2/3 for RS block 2-way interleaving operation). 

As to claims 9, 17, and 25, Kobayashi et al. disclose the display controller is to transmit a transfer unit (TU) (Figure 2B, DP source device 205 including a DP transmitter) that includes the 32-bit link symbols for each of the four link layer main link lanes over the main link, the TU including 64 32-bit link symbols ([0031] notes an enhanced efficiency DP micro-packet 310 is transported as eight coding units per lane over four lanes, each coding unit consisting of a 2-bit CDI field and a 2*32-bit symbol chunk pair per lane, where over the four-lane main link, the total number of bits transmitted per enhanced efficiency DP micro-packet 310 is 2,112 bits (8 coding units per lane * (2+32*2) bits per coding unit * 4 lanes)).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612